         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 1 of 13




                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                               )
IN RE:                                                         )        CHAPTER 11
                                                               )
SOUTHERN FOODS GROUP, LLC, et al.,                             )        CASE NO. 19-36313 (DRJ)
                                                               )
                  DEBTORS.1                                    )        JOINTLY ADMINISTERED
                                                               )

    WESTCHESTER FIRE INSURANCE COMPANY’S MOTION FOR RELIEF FROM
          THE AUTOMATIC STAY TO CANCEL SURETY BONDS AND
                      FOR ADEQUATE PROTECTION


THIS IS A MOTION FOR RELIEF FROM THE AUTOMATIC STAY. IF IT IS
GRANTED, THE MOVANTS MAY ACT OUTSIDE OF THE BANKRUPTCY PROCESS.
IF YOU DO NOT WANT THE STAY LIFTED, IMMEDIATELY CONTACT THE
MOVING PARTY TO SETTLE. IF YOU CANNOT SETTLE, YOU MUST FILE A
RESPONSE AND SEND A COPY TO THE MOVING PARTY AT LEAST 7 DAYS
BEFORE THE HEARING. IF YOU CANNOT SETTLE, YOU MUST ATTEND THE
HEARING. EVIDENCE MAY BE OFFERED AT THE HEARING AND THE COURT
MAY RULE.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS. A
HEARING WILL BE CONDUCTED ON THIS MATTER ON JANUARY 21, 2020, AT 2:00
P.M. IN COURTROOM 400, UNITED STATES BANKRUPTCY COURT FOR THE
SOUTHERN DISTRICT OF TEXAS, 515 RUSK AVENUE, HOUSTON, TEXAS, 77002.



1
  The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of their respective
Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean Foods Company (9681);
Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade Equity Realty, LLC (3940); Country
Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144); Dairy Information Systems, LLC (0009); Dean
Dairy Holdings, LLC (9188); Dean East II, LLC (9192); Dean East, LLC (8751); Dean Foods North Central, LLC
(7858); Dean Foods of Wisconsin, LLC (2504); Dean Holding Company (8390); Dean Intellectual Property Services
II, Inc. (3512); Dean International Holding Company (9785); Dean Management, LLC (7782); Dean Puerto Rico
Holdings, LLC (6832); Dean Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC (9190);
Dean West, LLC (8753); DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC Ventures,
LLC (4213); DGI Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114); Fresh Dairy
Delivery, LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail, LLC
(9828); Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC (0130);
Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s Pride, LLC
(2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies, Inc. (6774); Uncle
Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The debtors’ mailing address is
2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.

                                                          1
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 2 of 13




         Comes now, Westchester Fire Insurance Company (“Westchester”), by and through

counsel, and moves pursuant to 11 U.S.C. § 362, for an order granting Westchester relief from the

automatic stay to cancel certain surety bonds issued on behalf of Southern Foods Group, LLC, and

certain of its affiliates (collectively, the “Debtors”), and for adequate protection (the “Motion”).

In support of its Motion, Westchester states as follows:

                                  SUMMARY OF THE MOTION

                  Prior to the Petition Date, Westchester issued numerous surety bonds (the “Bonds”)

at the request of the Debtors to assure the Debtors’ obligations to various entities, including state

taxing authorities, state transportation authorities, state workers’ compensation departments,

utilities, and a labor union. The aggregate penal amount of the active Bonds is approximately $4.1

million. The Bonds are credit instruments and each activity covered by the Bonds undertaken by

the Debtors post-petition represents an extension of credit by Westchester.

                  Westchester seeks an order lifting the automatic stay to permit cancellation of

certain bonds (the “Cancellable Bonds”) in accordance with the stated terms of each bond, or in

accordance with applicable state or federal law. Cause exists to lift the stay because (i) the

Cancellable Bonds are not property of the Debtors’ estates, (ii) the Cancellable Bonds constitute

financial accommodations that can neither be assumed nor assigned by the Debtors, and (iii)

Westchester does not consent to the extension of post-petition surety credit and lacks adequate

protection for the same. Permitting Westchester to exercise its rights to cancel the Cancellable

Bonds will prevent the Debtors from forcing Westchester to provide surety credit for the Debtors’

post-petition operations.

                  Westchester does not concede that cancellation of the Cancellable Bonds requires

relief from the automatic stay. However, Westchester brings this Motion out of an abundance of



                                                  2
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 3 of 13




caution in light of decisions holding that, although surety bonds are not property of a principal’s

bankruptcy estate, the surety may be required to obtain an order lifting the stay to provide the

debtor an opportunity to procure surety credit from another source.

                  In addition to stay relief, Westchester further requests that the Debtors be required

to provide additional collateral as adequate protection for Westchester’s involuntary extension of

post-petition surety credit.

                                           JURISDICTION

                  The United States Bankruptcy Court for the Southern District of Texas (the

“Bankruptcy Court”) has jurisdiction over the parties and subject matter of this action pursuant to

28 U.S.C. §§ 157(a) and 1334.

                  Venue in this district is proper pursuant to 28 U.S.C. § 1409(a).

                  This proceeding is a core proceeding under 28 U.S.C. § 157(b).

                  Westchester consents to the Bankruptcy Court entering a final order adjudicating

the Application pursuant to Wellness Int’l Network Ltd. v. Sharif, 135 S. Ct. 1932 (2015).

                                           BACKGROUND

                  On November 12, 2019, (the “Petition Date”), the Debtors commenced these cases

by filing voluntary petition for relief under chapter 11 of title 11 of the United States Code, 11

U.S.C. §§ 101 to 1532 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy Court for

the Southern District of Texas.

                  The Debtors continue to manage and operate their businesses as debtors in

possession as permitted by 11 U.S.C. §§ 1107 and 1108. No trustee or examiner has been

appointed in these chapter 11 cases.




                                                    3
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 4 of 13




                  On November 22, 2019, the United States Trustee appointed an official committee

of unsecured creditors.

                  The Debtors manufacture, market, and distribute a wide variety of branded and

private label dairy and dairy case products, including fluid milk, ice cream, cultured dairy products,

creamers, ice cream mix, and other dairy products to retailers, distributors, foodservice outlets,

educational institutions, and governmental entities across the United States. A further description

of the Debtors’ businesses and the reasons for filing these chapter 11 cases is set forth in the

Declaration of Gary Rahlfs in Support of Debtors’ Chapter 11 Proceedings and First-Day

Pleadings. [Dkt Entry No. 46].

                  Pursuant to the Debtors’ operations, the Debtors are required to obtain surety bonds

to assure certain of the Debtors’ obligations to various entities including state taxing authorities,

state transportation authorities, state workers’ compensation departments, utilities, and a labor

union. Prior to the Petition Date, Westchester issued surety bonds on behalf and at the request of

the Debtors to assure certain of these obligations to certain entities (the “Obligees”). The aggregate

penal sums of the Bonds are $4,099,566.00. A subset of the Bonds, the Cancellable Bonds, also

include provisions that allow Westchester, as surety, to cancel the Cancellable Bonds upon giving

appropriate notice and the lapse of a designated amount of time, which ranges from 30 to 90 days.

The aggregate penal sums of the Cancellable Bonds are $2,717,538.00.                A listing of the

Cancellable Bonds is contained in Exhibit A to this Motion.

                  On July 11, 2002, in consideration for the issuance of the Bonds, Debtor Dean

Foods Company (the “Indemnitor”) executed an agreement of indemnity (the “Indemnity

Agreement”) in favor of Westchester under which the Indemnitor agreed, inter alia, to indemnify

and hold Westchester harmless from and against any and all liability related to the Bonds.



                                                   4
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 5 of 13




                  The terms of the Indemnity Agreement set forth a number of contractual rights and

limitations provided to Westchester by the Indemnitor and the bond principals in conjunction with

the issuance of the Bonds. A true and accurate redacted copy of the Indemnity Agreement is

attached as Exhibit B. For example, “the Indemnitor shall pay … upon written request by the

[Westchester] at any time, collateral security for its suretyship until the [Indemnitor] shall furnish

to [Westchester] competent written evidence, satisfactory to the [Westchester], of the termination

of any past, present and future liability under any Bond.” The Indemnity Agreement further

requires the Indemnitor to indemnify Westchester for all losses, costs, fees, and expenses incurred

by reason of the execution of or breach of the Debtors’ obligations secured by the Bonds.

                  Even in the absence of an indemnity agreement, by law, the Debtors, as the

principal obligors of the bonded obligations, are liable to Westchester for all losses and expenses

incurred in connection with the Bonds, and Westchester is subrogated to the rights of the Obligees

for any obligations it pays under the Bonds. See, e.g., Titan Indem. Co. v. Triborough Bridge &

Tunnel Auth., Inc., 135 F.3d 831, 834 (2d Cir. 1998).

                  To secure the obligations of the Indemnitor under the Indemnity Agreement and

the Debtor-principals under the Bonds, Westchester holds an irrevocable standby letter of credit

issued by PNC Bank, N.A. in the amount of $3,000,000.00 (the “Letter of Credit”).

                                           ARGUMENT

             THE BONDS ARE NOT PROPERTY OF THE DEBTORS’ ESTATES

                  Section 541 of the Bankruptcy Code provides, with certain exceptions, that all

interests of a debtor in property as of commencement of the case become property of the debtor’s

estate. 11 U.S.C. § 541(a)(1). Whether a debtor has an interest in property as of the petition date

is determined pursuant to applicable state law. See Butner v. United States, 440 U.S. 48, 55 (1979).



                                                  5
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 6 of 13




If a debtor does not have an interest in the property on the petition date, the property is not part of

the debtor’s estate.

                  A debtor-principal does not have any interest in a surety bond, which is issued to

protect other non-debtor third-party obligees. In re Hallmark Builders, Inc., 205 B.R. 974, 976

(Bankr. M.D. Fla. 1996); Capitol-York Const. Corp. v. Lynnhaven Marine Const., Inc. (In re

Capitol-York Const. Corp.), 43 B.R. 52, 56 (Bankr. S.D.N.Y. 1984). As explained by the United

States Bankruptcy Court for the Middle District of Florida, “[a surety] bond is essentially a third-

party beneficiary contract to protect certain specified classes of people …. A surety bond is not

property of the estate.” Hallmark Builders, 205 B.R. at 976; see also Ohio v. Mansfield Tire &

Rubber Co. (In re Mansfield Tire & Rubber Co.), 660 F.2d 1108, 1115 (6th Cir. 1981); Bonjour,

Gough & Stone v. Pacific Employers Ins. Co. (In re Buna Painting & Drywall Co., Inc.), 503 F.2d

618, 619 (9th Cir. 1974) (per curiam); In re Nelson Quality Eggs, Bk. No. 6-89-60, 1989 WL

29877, at *1 (Bankr. D. Minn. Mar. 29, 1989); Capitol-York Const., 43 B.R. at 56 (“the bond is

not property of the debtor's estate”); accord Hallmark Builders, 205 B.R. at 976 (“The Debtor was

never entitled to the bond because the Debtor never had a property interest in it.”).

                  The Cancellable Bonds are not property of the Debtors’ estates. The Cancellable

Bonds issued on behalf of the Debtors assure the Debtors’ obligations to certain of the Obligees.

Under no scenario would the Debtors have a valid claim to any proceeds of the Cancellable Bonds

or have any rights under the Cancellable Bonds. In summary, certain of the Obligees hold the

property rights in the Cancellable Bonds, not the Debtors. Accordingly, the Cancellable Bonds

are not property of the Debtors’ estates.




                                                  6
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 7 of 13




THE BONDS ARE FINANCIAL ACCOMMODATIONS THAT CANNOT BE ASSUMED
                   OR ASSIGNED BY THE DEBTORS

                  Pursuant to 11 U.S.C. § 365, a debtor or trustee may generally assume or assign an

executory contract. However, 11 U.S.C. § 365(c)(2) precludes the assumption or assignment of a

contract to extend financial accommodations. More specifically:

                  (c)    The trustee may not assume or assign an executory contract or unexpired
                  lease of the debtor, whether or not such contract or lease prohibits or restricts
                  assignment of rights or delegation of duties, if-
         ***
                       (2) such a contract is a contract to make a loan, or extend other debt financing
                       or financial accommodations, to or for the benefit of the debtor, or to issue a
                       security of the debtor; . . . .

11 U.S.C. § 365(c)(2). According to the legislative history “[t]he purpose of this section is to

make clear that a party to a transaction which is based upon the financial strength of a debtor

should not be required to extend new credit to the debtor …” S. Rep. No. 95–989, 95th Cong. 2nd

Sess. (1978) 58–59 5 U.S. Code & Admin. News (1978) p. 5844–45.

                   Although undefined by the Bankruptcy Code, “financial accommodations” have

been defined by courts as “contracts the principle purpose of which is to extend financing to or

guarantee the financial obligations of the debtor.” See Citizens and S. Nat’l Bank v. Thomas B.

Hamilton, Co. Inc. (In re Thomas B. Hamilton Co., Inc., 969 F.2d 1013, 1020 (11th Cir. 1992);

see also Huntington Nat’l Bank Co. v. Alix (In re Cardinal Indus., Inc.), 146 B.R. 720, 731 (Bankr.

S.D. Ohio 1992)(“Courts have defined the term ‘financial accommodation’ as the extension of

money or credit to accommodate another.”). Surety bonds are predicated upon the financial

strength of the debtor and obligate the surety “to make good on certain financial liabilities of the

debtor in the event the debtor does not or cannot pay.” Wegner Farms v. Merchants Bonding Co.

(In re Wegner Farms Co.), 49 B.R. 440, 444 (Bankr. D. Iowa 1985); c.f. Gov’t Nat’l Mort. Corp.

v. Adana Mort. Bankers, Inc. (In re Adana Mort. Bankers, Inc.), 12 B.R. 977, 987 (Bankr. N.D.


                                                     7
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 8 of 13




Ga. 1980) (“[t]he obligation to pay money on the obligation of another is a financial

accommodation”). Given that surety bonds guarantee the financial obligations of a debtor-

principal, courts have roundly categorized surety bonds as contracts of financial accommodation

under 11 U.S.C. § 365(c)(2). See Thomas B. Hamilton Co., Inc., 969 F.2d at 1020; Wegner Farms,

49 B.R. at 444; see also Edwards Mobile Home Sales, Inc. v. Westchester Ins. Co. (In re Edwards

Mobile Home Sales, Inc.), 119 B.R. 857, 860 (Bankr. M.D. Fla. 1990); In re Placid Oil Co., 72

B.R. 135, 139 (Bankr. N.D. Tex. 1987) (categorizing surety bonds as an obvious example of a

financial accommodation).

                  The Cancellable Bonds are extensions of surety credit that guarantee the financial

obligations of the Debtors to certain of the Obligees. The Cancellable Bonds are nothing more

than a replacement for a cash deposit or a letter of credit to protect the relevant Obligees as the

intended beneficiaries of the Cancellable Bonds. Because the Cancellable Bonds qualify as

financial accommodations, the Debtors can neither assume nor assign them.

  CAUSE EXISTS TO LIFT THE AUTOMATIC STAY TO ALLOW CANCELLATION
                     OF THE CANCELLABLE BONDS

                  Westchester is entitled to relief from the automatic stay to cancel the Cancellable

Bonds. Section 362(d) of the Bankruptcy Code provides that:

         (d)      On request of a party-in-interest and after notice and a hearing, the court shall grant
         relief from the stay provided under subsection (a) of this section, such as by terminating,
         annulling, modifying or conditioning such stay-

                         (1)    for cause, including the lack of adequate protection of an interest in
                         property of such party-in-interest; or

                         (2)      with respect to a stay of an act against property under subsection (a)
                         of this section, if—

                         (A)     the Debtor does not have an equity interest in such property; and

                         (B)     such property is not necessary to an effective reorganization.


                                                    8
4821-8202-3342, v. 1
         Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 9 of 13




11 U.S.C. § 362(d).

                  “Section 362 gives the court wide latitude in crafting relief from the automatic

stay.” Hallmark Builders, 205 B.R. at 977. Although the determination of cause is made on a

case-by-case basis, when a debtor does not have property rights in or cannot otherwise profitably

use or monetize the subject of the relief from stay motion, cause exists to lift the automatic stay.

See In re W. Electronics Inc., 852 F.2d 79, 83-84 (3d Cir. 1988) (“the debtor in possession did not

have a legally cognizable interest in the contract and it was an abuse of discretion for the court to

decline to lift the stay”). For instance, when a debtor does not have any property rights in a

contract, cause exists to lift the automatic stay if the debtor’s continued operation pursuant to the

contract jeopardizes the counterparty’s interest. See In re B-K of Kan., Inc., 69 B.R. 812, 815

(Bankr. D. Kan. 1987).         Similarly, if a debtor is prohibited from assuming or assigning an

executory contract because it is a financial accommodation, cause exists to lift the automatic stay

and allow termination by the non-debtor counterparty as the debtor cannot use or monetize the

executory contract. E.g., Adana Mort. Bankers, 12 B.R. at 988. Realistically, granting relief from

stay to allow termination by the counterparty is the only possible result given a debtor’s inability

to assume or assign a financial accommodation. Id. (relief from stay to allow the “termination [of

the financial accommodations] is the inevitable final disposition”).2

                  Cause exists to lift the automatic stay to allow Westchester to cancel the Bonds. As

noted above, Westchester is not obligated to continue to advance surety credit to the Debtors and

is unwilling to do so. The Debtors have no property rights in the Cancellable Bonds. Moreover,

as financial accommodations, the Bonds are unassumable and unassignable by the Debtors.



2
 The Bankruptcy Code recognizes the propriety of terminating a financial accommodation. Section 365(e)(2)(B)
expressly excepts financial accommodations from the general bar to the effectiveness of ipso facto clauses.

                                                      9
4821-8202-3342, v. 1
        Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 10 of 13




Without the ability to use or monetize the Bonds and because cause exists to lift the automatic stay

to allow Westchester to cancel the Cancellable Bonds pursuant to and subject to the terms of the

Bonds and applicable law. Currently, Westchester is being forced to extend post-petition surety

credit to the Debtors, the exact situation the exception for financial accommodations in 11 U.S.C.

§ 365 was enacted to avoid.

                  Some courts have required sureties to seek relief from stay prior to cancelling bonds

in order to allow the debtor the opportunity to obtain post-petition surety credit. See Wegner

Farms, 49 B.R. at 445. In this case, each of the Cancellable Bonds provides a notice period of

between 30 and 90 days for cancellation that gives the Debtors an ample window to obtain

replacement bonds. To date, the Debtors have not proposed or offered terms for Westchester’s

extension of post-petition surety credit, and Westchester has not accepted any such terms.

Westchester should not be forced to continue to provide post-petition surety credit due to the

automatic stay when the Debtors have failed to offer terms for a consensual extension of post-

petition surety credit.

    THE DEBTORS SHOULD BE REQUIRED TO PROVIDE FURTHER COLLATERAL
     TO WESTCHESTER AS ADEQUATE PROTECTION FOR THE POST-PETITION
                     EXTENSION OF SURETY CREDIT

                  Until the Bonds are terminated, Westchester is entitled to adequate protection to

protect against claims that may be asserted under the Bonds post-petition. Westchester hereby

provides notice that it will not continue to extend surety credit to the Debtors. Since any continued

collection of patient funds would constitute an unauthorized extension of surety credit under the

Bonds, the Debtors should be required to provide collateral to Westchester as adequate protection

for any post-petition involuntary extension of surety credit.3                      The collateral provided to


3
  Although the face value of the Letter of Credit is greater than the aggregate penal sum of the Cancellable Bonds, it
is less than the aggregate penal sum of the Bonds.

                                                         10
4821-8202-3342, v. 1
        Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 11 of 13




Westchester should be in an amount sufficient to assure the Debtors’ post-petition performance of

its bonded obligations and to secure any losses incurred by Westchester under the Bonds.

                  A debtor has the burden of proving that a creditor’s interest in property is

adequately protected. In re Timbers of Inwood Forest Assocs., Ltd., 793 F.2d 1380, 1388 (5th Cir.

1986), on reh'g, 808 F.2d 363 (5th Cir. 1987), aff'd sub nom. United Sav. Ass'n of Texas v. Timbers

of Inwood Forest Assocs., Ltd., 484 U.S. 365 (1988); see Wilmington Trust Co. v. AMR Corp. (In

re AMR Corp.), 490 B.R. 470, 477–78 (S.D.N.Y. 2013). The general purpose of the adequate

protection requirements in the Bankruptcy Code is to protect a creditor from prejudice to its

interests in property due to the pendency of the automatic stay. Travelers Life and Annuity Co. v.

Ritz–Carlton of D.C., Inc. (In re Ritz–Carlton, Inc.), 98 B.R. 170, 173 (S.D.N.Y. 1989). When the

parties have already agreed to the terms of adequate protection, courts generally respect such

bargained-for protections and craft adequate protection to reflect the parties’ expectations. See

Greives v. Bank of W. Ind. (In re Greives), 81 B.R. 912, 969 (Bankr. N.D. Ind. 1987) (requiring

debtors to obtain insurance as part of adequate protection based on the associated requirement in

the underlying agreement). Pursuant to the Indemnity Agreement, the Indemnitor and Westchester

have already agreed that the Indemnitor must provide collateral sufficient to safeguard Westchester

from losses under the Bonds as adequate protection. Accordingly, the Court should require the

Debtors to post collateral sufficient to protect Westchester pursuant to the terms of the Indemnity

Agreement. In this case, the amount is $1,099,566.00, the difference between the aggregate penal

sum of the Bonds and the face value of the Letter of Credit.

                       WAIVER OF STAY IMPOSED BY FEDERAL RULE
                         OF BANKRUPTCY PROCEDURE 4001(a)(3)

                  Cause exists to waive the 14-day stay imposed by Federal Rule of Bankruptcy

Procedure (“Bankruptcy Rule”) 4001(a)(3). Bankruptcy Rule 4001(a)(3) imposes a 14-day stay


                                                11
4821-8202-3342, v. 1
        Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 12 of 13




on the effect of an order granting relief from the automatic stay. Cause is an elastic concept that

considers the equities and balance of the harms between the parties. In a situation analogous to

this case, a court concluded that cause exists for an insurer to immediately cancel an insurance

policy where the debtor could not provide adequate protection of the insurer’s interests. See In re

QA3 Fin. Corp., No. BK11-80297-TJM, 2011 WL 1297840, at *3 (Bankr. D. Neb. Apr. 5, 2011).

Here, not only can the Debtor not provide adequate protection but the Cancellable Bonds include

a 30-day to 90-day notice provisions. As a result, even after the entry of an order granting of stay

relief, Westchester will still have to wait at least 30 days before the cancellation of the Bonds is

effective. These are same periods that the Debtors would have outside of bankruptcy. As a result,

cause exists to waive the 14-day stay imposed by Bankruptcy Rule 4001(a)(3).

         WHEREFORE, Westchester respectfully requests that the Court enter the proposed order:

(1) granting Westchester relief from the automatic stay to cancel the Cancellable Bonds and

waiving the 14-day stay imposed by Bankruptcy rule 4001(a)(3), (2) providing Westchester with

adequate protection by requiring the Debtors to deposit cash or provide a letter of credit in an

amount of $1,099,566.00, and (3) granting such other relief as is appropriate.

                                              Respectfully submitted,

                                              MANIER & HEROD, P.C.

                                              /s/ Michael E. Collins
                                              Michael E. Collins (TX Bar No. 24029006)
                                              Robert W. Miller (admitted pro hac vice)
                                              1201 Demonbreun St., Suite 900
                                              Nashville, TN 37203
                                              Telephone: (615) 742-9350
                                              Facsimile:     (615) 242-4203
                                              E-mail:        mcollins@manierherod.com

                                              Attorneys for Westchester Fire Insurance Company




                                                12
4821-8202-3342, v. 1
        Case 19-36313 Document 623 Filed in TXSB on 12/27/19 Page 13 of 13




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was electronically filed with the Clerk
of the Court using the CM/ECF system, and served upon all parties receiving notice pursuant to
the CM/ECF system on this the December 27, 2019, as well as the following parties via U.S. mail,
postage prepaid:

 Akin Gump Strauss Hauer & Feld LLP               Akin Gump Strauss Hauer & Feld LLP
 2300 N. Field Street, Suite 1800                 2300 N. Field Street, Suite 1800
 Dallas, TX 75201-2481                            Dallas, TX 75201-2481
 Attn: Marty L. Brimmage, Jr.                     Attn: Ira S. Dizengoff
 Davis Polk & Wardwell, LLP                       Norton Rose Fulbright, LLP
 450 Lexington Avenue                             Fulbright Tower
 New York, NY 10017                               1301 McKinney, Suite 5100
 Attn: Brian M. Resnick                           Houston, TX 77010-3095
                                                  Attn: William R. Greendyke
 Office of the United States Trustee              White & Case LLP
 515 Rusk Street, Suite 3516                      1221 Avenue of the Americas
 Houston, TX 77002                                New York, NY 10020
                                                  Attn: Scott Greissman
 Gray Reed,                                       PNC Bank
 1300 Post Oak Blvd, Suite 2000. Houston,         Mayer Brown LLP
 TX 77056                                         1221 Avenue of the Americas
 Attn: Jason S. Brookner                          New York, NY 10020
                                                  Attn: Brian Trust


                                             /s/ Michael E. Collins
                                             Michael E. Collins




                                                13
4821-8202-3342, v. 1
